Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The misbehavior report, in conjunction with the testimony of two eyewitnesses that petitioner possessed a weapon, provide substantial evidence to support the finding of guilt on that charge. Petitioner’s contrary contentions primarily concern questions of fact and credibility which were for the Hearing Officer to resolve. His remaining arguments on this point have been considered and rejected as lacking in merit.
Weiss, P. J., Yesawich Jr., Crew III, White and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.